Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
Claims 1,76-78 and 95-110 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 78 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

However, the instant disclosure does not teach methods comprising chemical ligations comprising a phosphorothioate group is at the 5’-terminus of an oligonucleotide and an iodo group is at the 3'-terminus of an oligonucleotide.
Furthermore, the instant specification does not offer sufficient description of steps involved in chemical ligations comprising a phosphorothioate group is at the 5’-terminus of an oligonucleotide and an iodo group is at the 3'-terminus of an oligonucleotide as recited by the method of claim 78.  There is no description of techniques that are sufficient to distinguish the claimed method of claim 78 from other types of methods comprising chemical ligations comprising a phosphorothioate group and an iodo group. Furthermore, the instant specification does not indicate that the inventors have possession of the details of the techniques that would comprise these distinguishing characteristics. 
Therefore, the instant specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including chemical ligations comprising a phosphorothioate group is at the 5’-terminus of an oligonucleotide and an iodo group is at the 3'-terminus of an oligonucleotide as recited by the method of claim 78.  

35 USC § 112(b) or second paragraph: Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100, 101 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In the instant case, claims 1 and 102 each recite methods comprising  joining of tags by chemical ligation by reaction of:
an optionally substituted alkyne and an optionally substituted azido group; or (b) a phosphorothioate group and an iodo group.
Furthermore, claims 100 and 101 depend from claim 1 and claim 103 depends from claim 102.


Furthermore, regarding claim 101:The instant specification recites embodiments wherein a spacer comprising at least 4 atoms results from chemical ligation  due to reaction of an alkyne with an azido group, wherein the alkyne contributes additional atoms to form the spacer (e.g. lines 4-14;, pg. 17; lines 27-36,pg. 33; Example 5, pg. 45-47, instant specification; Fig. 10 and 11).
Therefore, it is not clear how claims 100 and 103 are interpreted in the embodiment wherein chemical ligation occurs by reaction of an alkyne with an azido group.
 Likewise, it is not clear how claim 101 is interpreted in the embodiment wherein chemical ligation occurs by reaction of a phosphorothioate group and an iodo group.
 Therefore, as the metes and bounds of claims 100, 101 and 103 are not clear, these claims are considered indefinite.
 In the interest of compact prosecution, claims 100 and 103 are interpreted to depend from the embodiment  of chemical ligation involving a phosphorothioate group and an iodo group.  
Furthermore, claim 101 is interpreted to depend from the embodiment  of chemical ligation involving an alkyne with an azido group.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.





Wagner and Franch et al. 
Claims 1, 76, 77, 95-99, 101, 102, 104-107, 109 and 110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (WO2010094036) in view of Franch et al. (WO2007062664).
Wagner teaches methods for generating nucleic acid encoded libraries comprising providing a headpiece (i.e. initiator oligonucleotide) bound by  reactant groups (i.e. building blocks) and DNA tags, wherein the methods comprise providing a complex comprising a functional moiety (e.g. lines 26-33, pg. 4-lines 1-3, pg. 5) which is linked to an initiator oligonucleotide(e.g. lines 27-32, pg. 10- lines 1-2, pg. 11) .

Furthermore, Wagner teaches the initiator oligonucleotide (e.g. lines 22-25, pg. 4) is a part of the headpiece which comprises a linker that joins with a building block at one end and  which is ligated to a tag that corresponds to the building block at the other end(e.g. as in lines 31-32, pg. 12- lines 1-10, pg. 13) .  
Wagner teaches their methods comprise reacting a headpiece (i.e. initiator oligonucleotide) with a bifunctional linker (e.g. such as polyethylene glycol as in lines 13-15,lines 26-28, pg. 24; lines 32-33, pg. 24- lines 1-15, pg. 25) and a building block (i.e. A) (e.g. lines 30-32, pg. 10). 
Wagner teaches tags are incorporated by enzymatic ligation as well as not enzymatic joining (e.g. lines 16-20,lines 31-33,pg. 12- lines 1-5,pg. 13). In one embodiment, Wagner further teaches the initiator oligonucleotide component of the headpiece can be linked to a first identifier region by a hairpin structure which is linked in turn at least a second identifier region by crosslinking using psoralen (e.g. lines 9-21, pg. 12; Fig. 4).
Furthermore, Wagner teaches that for each building block that is attached to the headpiece, a DNA tag is also attached to the headpiece (e.g. for building blocks A and B and may be extended to building blocks C, D and E as in lines 31-33, pg. 12- lines 1-8, pg. 13).
Therefore, Wagner teaches methods of generating a DNA encoded library comprising providing a single stranded headpiece and attaching chemical reactant groups , i.e. building blocks, at one end and corresponding tags by ligation at the other end.
claim 1. 
Franch et al. also teach a method of generating nucleic acid encoded libraries in which  a headpiece (i.e. display oligonucleotide) is linked at the 3’ end with reactant groups and at the 5’ end with tags (e.g. lines 27-35, pg. 7-lines 1-12, pg. 8;lines 14-35, pg. 12; lines 26-36, pg. 46-lines 1-10, pg. 47;Fig. 25). 
Furthermore, Franch et al. teach multiple building blocks and subsequently multiple building block tags are linked to the headpiece (e.g. lines 27-35, pg. 7-lines 1-12, pg. 8;lines 14-35, pg. 12; lines 26-36, pg. 46-lines 1-10, pg. 47;Fig. 25).
Furthermore, Franch et al. teach embodiments of multiple encoding comprising attaching a plurality of reactant groups  to chemical reactive site prior to or after incorporating tags(e.g. lines 24-35,pg. 62- lines 1-28, pg.64). 
Furthermore, Franch et al. teach display oligonucleotides comprise modified nucleotides, including phosphorothioate (e.g. lines 34-36,pg. 26- lines 1-15, pg. 37; lines 10-16,pg. 59; claim 36).
Furthermore, Franch et al. teach the tags comprise reactive groups which facilitate linking to the display oligonucleotide by chemical or enzymatic ligation. Franch et al. teach chemical ligation include multiple possible reactions, including reaction of phosphorothioate group at a 3’ terminus  with an iodo group at a 5’ terminus (e.g. lines 9-28,pg. 64).
Furthermore, Franch et al. teach the display oligonucleotide and/ or individual tags have a length of 5-20 nucleotides (e.g. lines 9-29, pg. 53). 

Franch et al. teach generating a library of bifunctional complexes (e.g. lines 19-27, pg. 17). 
Franch et al. teach flanking regions around the tag, such as biotin or priming sequences. They also teach a framing sequence which gives information of the synthesis history of the bifunctional complex (e.g. lines 15-32, pg. 51).
Therefore, as both  Wagner and Franch et al. teach methods for generating encoded DNA libraries comprising providing a nucleic acid headpiece which binds to building blocks at one end and DNA tags at the other end, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Wagner to include modified bases and other structural features of the headpiece and nucleic acid tags as well as chemical ligation for joining tags to the headpiece as taught by Franch et al.  because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.
 Therefore, the combined teachings of  Wagner and Franch et al. render obvious the limitations: method of tagging a first library comprising an oligonucleotide- encoded chemical entity, said method comprising: (i) providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group,  (ii) binding said first functional group of said headpiece to a first component of said chemical entity, wherein said headpiece is claim 1.
Furthermore, as Franch et al. teach incorporation of tags by chemical ligation through reaction of phosphorothioate group with an iodo group (e.g. lines 9-28,pg. 64), the combined teachings of  Wagner and Franch et al. render obvious the limitations: wherein said ligating comprises chemical ligation of one or more chemically co-reactive pairs selected from: (b) a phosphorothioate group and an iodo group as recited by claim 1.
Furthermore, the combined teachings of  Wagner and Franch et al. render obvious the limitations: wherein said steps (ii) and (iii) can be performed in any order; and wherein said first building block tag encodes for the binding reaction of said step (ii),thereby providing a tagged library as recited by claim 1.
Regarding claims 76 and 97-99:
 It is noted that claim 76 further describes an alternative of claim 1 that is not required by the claimed invention. Therefore, insofar as claim 76 is dependent from claim 1, art that meets the requirements of claim 1 is also meets claim 76.
Therefore, the combined teachings of  Wagner and Franch et al. render obvious claim 76.
Furthermore, as claims 97-99 depend from claim 76, , the combined teachings of  Wagner and Franch et al. render obvious claims 97-99.
Furthermore, as Franch et al. teach incorporation of tags by chemical ligation through reaction of 3’ phosphorothioate group with a 5’ iodo group (e.g. lines 9-28,pg. 64), the combined teachings of  Wagner and Franch et al. render obvious claims 77, 95 and 96.
claim 101:
The instant specification recites embodiments wherein a spacer comprising at least 4 atoms  results from chemical ligation  due to reaction of an alkyne with an azido group (e.g. lines 4-14, pg. 17; lines 27-36,pg. 33; Example 5, pg. 45-47, instant specification; Fig. 10 and 11).
 However, as noted above, chemical ligation comprising an alkyne with an azido group is an alternative of claim 1 that is not required by the claimed invention. Therefore, insofar as claim 101 is dependent from claim 1, art that meets the requirements of claim 1 is also meets claim 101.
Therefore, the combined teachings of  Wagner and Franch et al. render obvious claim 101.
Furthermore, as Franch et al. teach multiple encoding comprising attaching a plurality of reactant groups  to chemical reactive site prior to or after incorporating tags(e.g. lines 24-35,pg. 62- lines 1-28, pg.64), wherein tags are incorporated by chemical ligation  through reaction of phosphorothioate group with an iodo group (e.g. lines 9-28,pg. 64), the combined teachings of  Wagner and Franch et al. render obvious claims 102,  104, 106 and 107.
Furthermore, as Franch et al. also teach separation of ligated tags from non-ligated components (e.g. lines 27-30, pg. 2; lines 5-7, pg. 3), the combined teachings of  Wagner and Franch et al. render obvious claim 105.
As Wagner teaches the initiator oligonucleotide can form a hairpin structure (e.g. line 18, pg. 3; Fig. 2), the combined teachings of  Wagner and Franch et al. render obvious claim 109.
Furthermore, Franch et al. teach the display oligonucleotide and/ or individual tags have a length of 5-20 nucleotides (e.g. lines 9-29, pg. 53). 

 Therefore, the combined teachings of  Wagner and Franch et al. render obvious the limitation: wherein: (a) said headpiece, said first building block tag, said second building block tag, and/or said one or more additional building block tags, if present, comprises from 5 to 20 nucleotides; (b) said headpiece, said first building block tag, said second building block tag, and/or said one or more additional building block tags, if present, further comprises a first library-identifying sequence; (c) said method further comprises binding a first library-identifying tag to said complex; (d) said headpiece, said first building block tag, said second building block tag, and/or said one or more additional building block tags, if present, further comprises a use sequence and/or an origin sequence; and/or (e) said method further comprises binding a use tag and/or an origin tag to said complex as recited in claim 110.

Wagner,  Franch et al. and Agnew et al.
Claims 1, 76, 77, 95-99, 101, 102, 104-107, 109 and 110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (WO2010094036) in view of Franch et al. (WO2007062664) and Agnew et al.(US20080050731).
Wagner teaches methods for generating nucleic acid encoded libraries comprising providing a headpiece (i.e. initiator oligonucleotide) bound by  reactant groups (i.e. building blocks) and DNA tags, wherein the methods comprise providing a complex comprising a 
Furthermore, Wagner teaches embodiments of their methods wherein the initiator oligonucleotide is single-stranded and comprises modified nucleic acid bases(e.g. lines 22-25,pg. 4; line 14, pg. 15).
Furthermore, Wagner teaches the initiator oligonucleotide (e.g. lines 22-25, pg. 4) is a part of the headpiece which comprises a linker that joins with a building block at one end and  which is ligated to a tag that corresponds to the building block at the other end(e.g. as in lines 31-32, pg. 12- lines 1-10, pg. 13) .  
Wagner teaches their methods comprise reacting a headpiece (i.e. initiator oligonucleotide) with a bifunctional linker (e.g. such as polyethylene glycol as in lines 13-15,lines 26-28, pg. 24; lines 32-33, pg. 24- lines 1-15, pg. 25) and a building block (i.e. A) (e.g. lines 30-32, pg. 10). 
Wagner teaches tags are incorporated by enzymatic ligation as well as not enzymatic joining (e.g. lines 16-20,lines 31-33,pg. 12- lines 1-5,pg. 13). In one embodiment, Wagner further teaches the initiator oligonucleotide component of the headpiece can be linked to a first identifier region by a hairpin structure which is linked in turn at least a second identifier region by crosslinking using psoralen (e.g. lines 9-21, pg. 12; Fig. 4).
Furthermore, Wagner teaches that for each building block that is attached to the headpiece, a DNA tag is also attached to the headpiece (e.g. for building blocks A and B and may be extended to building blocks C, D and E as in lines 31-33, pg. 12- lines 1-8, pg. 13).

 However, Wagner does not expressly teach chemical ligation of tags as recited by claim 1. 
Franch et al. also teach a method of generating nucleic acid encoded libraries in which  a headpiece (i.e. display oligonucleotide) is linked at the 3’ end with reactant groups and at the 5’ end with tags (e.g. lines 27-35, pg. 7-lines 1-12, pg. 8;lines 14-35, pg. 12; lines 26-36, pg. 46-lines 1-10, pg. 47;Fig. 25). 
Furthermore, Franch et al. teach multiple building blocks and subsequently multiple building block tags are linked to the headpiece (e.g. lines 27-35, pg. 7-lines 1-12, pg. 8;lines 14-35, pg. 12; lines 26-36, pg. 46-lines 1-10, pg. 47;Fig. 25).
Furthermore, Franch et al. teach embodiments of multiple encoding comprising attaching a plurality of reactant groups  to chemical reactive site prior to or after incorporating tags(e.g. lines 24-35,pg. 62- lines 1-28, pg.64). 
Furthermore, Franch et al. teach display oligonucleotides comprise modified nucleotides, including phosphorothioate (e.g. lines 34-36,pg. 26- lines 1-15, pg. 37; lines 10-16,pg. 59; claim 36).
Furthermore, Franch et al. teach the tags comprise reactive groups which facilitate linking to the display oligonucleotide by chemical or enzymatic ligation. Franch et al. teach chemical ligation include multiple possible reactions, including reaction of phosphorothioate group at a 3’ terminus  with an iodo group at a 5’ terminus (e.g. lines 9-28,pg. 64).

Franch et al. teach separation of ligated tags from non-ligated components (e.g. lines 27-30, pg. 2; lines 5-7, pg. 3).
Franch et al. teach generating a library of bifunctional complexes (e.g. lines 19-27, pg. 17). 
Franch et al. teach flanking regions around the tag, such as biotin or priming sequences. They also teach a framing sequence which gives information of the synthesis history of the bifunctional complex (e.g. lines 15-32, pg. 51).
 Regarding the embodiment of chemical ligation comprising reaction of an alkyne with an azido group as recited in claim 1:
At the time the invention was made, Agnew et al. teach that it is known in the art to label nucleic acid using chemical reaction of alkynyl group with an azido group (e.g. entire Agnew reference and especially nucleic acids comprising azido group or alkyne group as in para 0168-0171,pg. 11-12; chemical labeling of nucleic acids that contain azide moieties or alkyne moieties utilize Copper(I)-catalyzed Azide-Alkyne Cycloaddition, also referred to herein as "click" chemistry, the chemical labeling of nucleic acids that contain azide moieties or phosphine moieties utilize Staudinger ligation, and the chemical labeling of nucleic acids that contain activated-alkyne moieties or activated-alkyne reactive moieties as in para 0171, pg. 12).
 Furthermore, Agnew et al. teach this chemical labeling  encompasses the embodiments wherein the nucleic acid contains a terminal azido group or a terminal alkyne group (e.g. entire Agnew reference and especially  para 0181-0186, pg. 13).

Therefore, as both  Wagner and Franch et al. teach methods for generating encoded DNA libraries comprising providing a nucleic acid headpiece which binds to building blocks at one end and DNA tags at the other end, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Wagner to include modified bases and other structural features of the headpiece and nucleic acid tags as well as chemical ligation for joining tags to the headpiece  are ligated as taught by Franch et al.  because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.
 Furthermore, as Franch et al. and Agnew et al. both  teach chemical ligation for incorporating labels in nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Wagner  and Franch et al. to include incorporating the tags of Wagner and Franch using chemical ligation 
 Therefore, the combined teachings of Wagner, Franch et al. and Agnew et al. render obvious the limitations: method of tagging a first library comprising an oligonucleotide- encoded chemical entity, said method comprising: (i) providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group,  (ii) binding said first functional group of said headpiece to a first component of said chemical entity, wherein said headpiece is directly connected to said first component or said headpiece is indirectly connected to said first component by a bifunctional linker; and (iii) ligating said second functional group of said headpiece to a first building block tag to form a complex, wherein said ligating comprises chemical ligation of one or more chemically co-reactive pairs selected from: (a) an optionally substituted alkyne and an optionally substituted azido group as recited by claim 1.
Furthermore, the combined teachings of  Wagner, Franch et al. and Agnew et al. render obvious the limitations: wherein said steps (ii) and (iii) can be performed in any order; and wherein said first building block tag encodes for the binding reaction of said step (ii),thereby providing a tagged library as recited by claim 1.

claims 76 and 97-99:
Furthermore, as  Agnew et al. teach the target nucleic acid contains either a terminal alkyne or a terminal azido group (e.g. entire Agnew reference and especially  para 0181-0186, pg. 13), the combined teachings of  Wagner, Franch et al. and Agnew et al. render obvious claims 76 and 97-99.
Furthermore, as Franch et al. teach incorporation of tags by chemical ligation through reaction of phosphorothioate group with an iodo group (e.g. lines 9-28,pg. 64), the combined teachings of  Wagner, Franch et al. and Agnew et al. render obvious claims 77, 95 and 96.
Regarding claim 101:
The instant specification recites embodiments wherein a spacer comprising at least 4 atoms results from chemical ligation  due to reaction of an alkyne with an azido group, wherein the alkyne contributes additional atoms to form the spacer (e.g. lines 4-14;, pg. 17; lines 27-36,pg. 33; Example 5, pg. 45-47, instant specification; Fig. 10 and 11).
As noted above, Agnew et al. teach chemical labeling comprising an alkyne with an azido group wherein the alkyne comprises 10 carbon atoms (e.g. entire Agnew reference and especially …Examples of unsaturated alkyl groups include, but are not limited to, vinyl, 2-propenyl, crotyl, 2-isopentenyl, 2-(butadienyl), 2,4-pentadienyl, 3-(1,4-pentadienyl), ethynyl, 1- and 3-propynyl, 3-butynyl, and the higher homologs and isomers as in para 0106,pg. 5).
Therefore, the combined teachings of  Wagner, Franch et al. and Agnew et al. render obvious claim 101.
Furthermore, as Franch et al. teach multiple encoding comprising attaching a plurality of reactant groups  to chemical reactive site prior to or after incorporating tags(e.g. lines 24-35,pg. claims 102,  104, 106 and 107.
Furthermore, as Franch et al. teach also separation of ligated tags from non-ligated components (e.g. lines 27-30, pg. 2; lines 5-7, pg. 3), the combined teachings of  Wagner, Franch et al. and Agnew et al.  render obvious claim 105.
As Wagner teaches the initiator oligonucleotide can form a hairpin structure (e.g. line 18, pg. 3; Fig. 2), the combined teachings of  Wagner, Franch et al. and Agnew et al.  render obvious claim 109.
Furthermore, Franch et al. teach the display oligonucleotide and/ or individual tags have a length of 5-20 nucleotides (e.g. lines 9-29, pg. 53). 
Furthermore, Franch et al. teach flanking regions around the tag, such as biotin or priming sequences. They also teach a framing sequence which gives information of the synthesis history of the bifunctional complex (e.g. lines 15-32, pg. 51).
 Therefore, the combined teachings of  Wagner, Franch et al. and Agnew et al. render obvious the limitation: wherein: (a) said headpiece, said first building block tag, said second building block tag, and/or said one or more additional building block tags, if present, comprises from 5 to 20 nucleotides; (b) said headpiece, said first building block tag, said second building block tag, and/or said one or more additional building block tags, if present, further comprises a first library-identifying sequence; (c) said method further comprises binding a first library-identifying tag to said complex; (d) said headpiece, said first building block tag, said second building block tag, and/or said one or more additional building block tags, if present, further claim 110.
Wagner, Franch et al. and Kool
Claims 100 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Wagner and Franch et al.as applied to claims 1, 76, 77, 95-99, 101, 102, 104-107, 109 and 110 above, and further in view of Kool (US20060160125).
The combined teachings of  Wagner and Franch et al.as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of  Wagner and Franch et al. render obvious a method of tagging an oligonucleotide encoded chemical entity comprising providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group; wherein a tag is ligated to the second functional group by chemical ligation through reaction of phosphorothioate group with an iodo group.
 However, the combined teachings of  Wagner and Franch et al.do not expressly teach claims 100 and 103.
Regarding claims 100 and 103:
It is noted that the instant disclosure recites embodiments of splint meditated ligation for chemical ligation reactions involving a phosphorothioate group and an iodo group (e.g. lines 2-3,pg. 13; lines 15-34, pg. 17; not splint-dependent, e.g. 5 '-azido/3 '-alkynyl as in lines 17-18,pg. 18; Fig. 12A-12G).
 Therefore, claims 100 and 103 are interpreted to depend from the embodiment  of chemical ligation involving a phosphorothioate group and an iodo group. 

Therefore, as both Franch et al. and Kool teach chemical ligation comprising reaction of a phosphorothioate group with an iodo group, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Wagner  and Franch et al. to include a splint that mediates the chemical ligation a phosphorothioate group with an iodo group as taught by Kool because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.
Therefore, the combined teachings of Wagner, Franch et al. and Kool render obvious claims 100 and 103.
Wagner, Franch et al. and Cost et al. 
Claim 108 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Wagner and Franch et al.as applied to claims 1, 76, 77, 95-99, 101, 102, 104-107, 109 and 110 above, and further in view of Cost et al. (WO2011100058; published 18 August 2011; filed 09 February 2011).
The combined teachings of  Wagner and Franch et al.as applied in the previous rejection above are incorporated in this rejection.

Furthermore, Franch et al. teach display oligonucleotides comprise modified nucleotides comprising phosphate derivatives, including phosphorothioate (e.g. lines 34-36,pg. 26- lines 1-15, pg. 37; lines 10-16,pg. 59).
 However, the combined teachings of  Wagner and Franch et al.do not expressly teach claim 108.
At the time the invention was made, Cost et al. teach it is known in the art to provide oligonucleotides that are modified with phosphorothioate bonds within two positions of the 5’ or 3’ terminus to guard against exonuclease activity (e.g. The linear donor polynucleotides described herein may include one or more phosphorothioate phosphodiester bonds, for example between terminal nucleotides to protect the linear donor polynucleotide from exonucleolytic degradation. These bonds may be in two or more positions at the 5' and/or 3' ends of the donor molecule and may be added during isolation or synthesis using standard methodology as in para 0074,pg. 23-24).
Therefore, as both Franch et al. and Cost et al.  teach oligonucleotides comprising phosphorothioate groups, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Wagner and Franch et al.  to include phosphorothioate groups that are within two positions of either terminus as 
Therefore, the combined teachings of Wagner, Franch et al. and Cost et al. render obvious claim 108.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S.Patent No. 10,865,409
Claims 1,76,77 and 95-110 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,865,409 in view of Wagner (WO2010094036);Franch et al. (WO2007062664); Agnew et al.(US20080050731); Kool (US20060160125); and Cost et al. (WO2011100058; published 18 August 2011; filed 09 February 2011).
Claims 1-18 of U.S. Patent No. 10,865,409 recite a method comprising:(i) providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group;(ii) binding said first functional group of said headpiece to a first component of said chemical entity, wherein said headpiece is directly connected to said first component or 
However, claims 1-18 of U.S. Patent No. 10,865,409 do not expressly teach ligating comprises chemical ligation of one or more chemically co-reactive pairs selected from: an optionally substituted alkyne and an optionally substituted azido group; or a phosphorothioate group and an iodo group as recited in the instant claims.
 However, these features are known in the art. As discussed in the rejections above, the combined teachings of Wagner and Franch et al. meet the embodiment of chemical ligation of  a phosphorothioate group and an iodo group  as recited in claims 1, 76, 77, 95-99, 101, 102, 104-107, 109 and 110. Furthermore, Wagner, Franch et al. and Agnew et al. meet the embodiment of chemical ligation of  an optionally substituted alkyne and an optionally substituted azido group as recited in claims 1, 76, 77, 95-99, 101, 102, 104-107, 109 and 110. Furthermore, Wagner, Franch et al.  and Kool meet the embodiment as recited in claims 100 and 103. Furthermore, Wagner, Franch et al.  and Cost et al. meet the embodiment as recited in claim 108.
As claims 1-18 of U.S. Patent No. 10,865,409 and  the combined teachings of Wagner, Franch et al. and Agnew et al. teach methods for generating encoded nucleic acid libraries,  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-18 of U.S. Patent No. 10,865,409 comprising 



Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639